Order entered November 20, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-01227-CV

                               GREG GUTMAN, Appellant

                                             V.

  RICHARD WAYNE WELLS AND REAL ESTATE ARBITRAGE PARTNERS, LLC,
                            Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-06158

                                         ORDER
        Before the Court is appellant’s November 19, 2018 motion requesting an extension of

time to file an amended brief. We GRANT the motion and ORDER the brief be filed no later

than November 29, 2018.

        We note the motion does not contain a certificate of conference as required by Texas

Rule of Appellate Procedure 10.1. We caution appellant that further motions must contain the

certificate.

                                                    /s/   DAVID EVANS
                                                          JUSTICE